Case 6:19-cv-02123-ACC-DCI Document 7 Filed 12/03/19 Page 1 of 1 PagelD 21

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 6:19-CV-2123-ORL-22DCl

Plaintiff:
DAVID POSCHMANN,

VS.

Defendant:
CARLTON USA, INC.,

For:

DREW M. LEVITT

4700 N.W. BOCA RATON BLVD
SUITE 302

BOCA RATON, FL 33431

Received by 24 Hour Process LLC on the 13th day of November, 2019 at 9:48 am to be served on CARLTON USA, INC. C/O
MRS. PRAVINA J. PATEL, REGISTERED AGENT, 4651 WEST IRLO BRONSON MEMORIAL HIGHWAY 19 E, KISSIMMEE,
FL 34746.

|, Danie! Landol, being duly sworn, depose and say that on the 25th day of November, 2019 at 12:05 pm, |:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND COMPLAINT with the date
and hour of service endorsed thereon by me, to: PRAVNISH PATEL as FRONT DESK CLERK for CARLTON USA, INC.., at
the address of: 4651 WEST IRLO BRONSON MEMORIAL HIGHWAY 19 E, KISSIMMEE, FL 34746, and informed said
person of the contents therein, in compliance with state statutes and/or Federal Code.

| certify that | am a Certified Process Server in good standing and have proper authority in the jurisdiction in which this service
is made. | am not a party to this action and have no interest in the party being served. Under the penalties of perjury, |
declare that | have read the foregoing affidavit and that the facts stated in it are true.

phll

 

Daniel Landol ‘
tt CPS# 0172
day
Fant wh 11s —————— 24 Hour Process LLC

6742 Forest Hill Blvd.
Joseph C. Pleasant, Jr.4300
; e NOTARY PUBLIC West Palm Beach, FL 33413
j= STATE OF FLORIDA 561) 705-2378
t= Comm# GG327655
Expires 5/18/2023 Our Job Serial Number: JEG-2019001553
Ref: CARLTON USA, INC.

  
   

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8. ic
